952 F.2d 408
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Carlos RODRIGUEZ GONZALEZ, Defendant-Appellant.
No. 91-30158.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 7, 1992*Decided Jan. 9, 1992.

Before EUGENE A. WRIGHT, WILLIAM A. NORRIS, and CYNTHIA HOLCOMB HALL, Circuit Judges.


1
MEMORANDUM**


2
Although the government may have waived its right to appeal the miscomputed sentencing range on appeal,  United States v. Turner, 898 F.2d 705, 711 (9th Cir.), cert. denied, 110 S.Ct. 2574 (1990), the district court did not forfeit its discretion to correct the error at resentencing.   See McDaniel v. Arizona, 921 F.2d 966, 967 (9th Cir.1990) (collateral estoppel inapplicable to resentencing after appeal), cert. denied, 111 S.Ct. 1426 (1991).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3